Citation Nr: 0117732	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  98-10 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation of adhesions of the 
peritoneum with irritable bowel syndrome, currently rated as 
10 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1982 
to February 1983, and from February 1988 to January 1992.  
She also had service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that the issue above had previously been 
certified on appeal as two separate issues: adhesions of the 
peritoneum (Diagnostic Code 7301) and irritable bowel 
syndrome (Diagnostic Code 7319).  The RO had previously 
granted service connection and separate ratings for these 
conditions in January 1993.  

In January 2001, the RO found that clear and unmistakable 
error (CUE) had been committed in assigning separate ratings 
for these disabilities because the statute, 38 C.F.R. 
§ 4.114, prohibits the assignment of separate ratings for 
such disabilities.  This regulation requires that a single 
evaluation be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  The RO's 
decision has not been appealed.  As a result, the issue has 
been recharacterized as set forth above.  

This case was previously remanded by the Board in February 
2000.  

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the case at hand, the Board is of the opinion that further 
development is required pursuant to the new duty to assist 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

In particular, the veteran has reported that she is receiving 
Social Security Administration (SSA) disability benefits, as 
a result of, in part, her service connected disabilities.  A 
remand is required to obtain such records.  See VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(c)).  

The duty to assist extends to obtaining records of the SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992);  Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).

In the February 2000 Board remand, the RO was advised to 
request the veteran to identify any additional evidence not 
currently of record.  The RO complied with this request, and 
the veteran responded in March 2000, submitting multiple VA 
Form 21-4142s authorizing the release of multiple medical 
records from multiple facilities.  She indicated in these 
forms that she had obtained the records and was forwarding 
them to the RO.  
It appears that the RO received these records.  However, 
these records were received before the dates of the VA Forms 
21-4142.  While this may merely indicate that the veteran had 
forwarded the records prior to completing the VA Forms 21-
4142, it is not entirely clear as to whether this is indeed 
the case.  Therefore, it is not clear as to whether all 
records were obtained as described in the VA Forms 21-4142.  

On remand, the RO should ensure that it has obtained/received 
all records described in the VA Forms 21-4142 completed in 
March 2000.  If it is determined that not all of such records 
are of record, the RO should then attempt to obtain them.  

While a VA fee-basis examination was performed in August 
2000, the Board is of the opinion that it would be prudent to 
schedule another examination in order to provide a more 
current and complete evaluation of her current disability.  
Further, there is the veteran's interest in an "OB/GYN" VA 
examination at the Houston VA Medical Center (VAMC).  This 
Report of Contact indicated that another examination was in 
the process of being scheduled.  In this regard, the Board 
notes that the veteran has specifically requested that she 
not be examined by Dr. T at the San Antonio VAMC.  Therefore, 
on remand the RO should schedule another VA examination by an 
examiner other than Dr. T.  On remand, the RO should also 
consider whether any additional notification or development 
action is required under the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient whom she has not 
previously referred to, who may possess 
additional records pertinent to her 
claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  
After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b), (c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

The RO should also refer to the March 
2000 VA Forms 21-4142 and ensure that the 
records referred to in these forms are 
already of record.  If it is determined 
that some of these records are not on 
file, then the RO should obtain them.  
The RO should associate any actions 
regarding this matter with the claims 
folder.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

4.  The RO should schedule the veteran 
for a VA obstetrics and gynecology 
examination (on a fee-basis if necessary) 
by an appropriate specialist (other than 
Dr. T of the San Antonio VAMC (see above 
as well as the claims file) for the 
purpose of ascertaining the current 
nature and extent of severity of her 
adhesions of the peritoneum with 
irritable bowel syndrome.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination and the 
examination report should be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  The examiner should 
record pertinent medical complaints, 
symptoms (e.g., colic distension, nausea, 
vomiting, ulcer, peritonitis, ruptured 
appendix, diarrhea, constipation, 
abdominal distress and pain, disturbances 
of bowel function, etc.), and clinical 
findings associated with adhesions of the 
peritoneum with irritable bowel syndrome.  
This must include a description of the 
nature and frequency of her symptoms.  

In making these findings, the examiner 
should also assess whether the veteran's 
subjective complaints are supported by 
the objective findings made on 
examination.  If unable to make this 
determination, the examiner should so 
state.  

In addition to the above, the RO should 
determine whether the adhesions of the 
peritoneum are manifested by obstruction, 
including partial obstruction.  

Any opinion(s) expressed as to the 
severity of the veteran's adhesions of 
the peritoneum with irritable bowel 
syndrome should be accompanied by a 
complete rationale.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examinations may result in a denial of 
her claim.  38 C.F.R. § 3.655 (2000); 
Engelke v. Gober, 10 Vet. App. 396, 399 
(1997) (holding that when a claimant 
fails to appear for a scheduled 
reexamination pursuant to a claim for an 
increased rating 38 C.F.R. § 3.655(b) 
dictates that the claim be denied absent 
a showing of good cause for the failure 
to appear).  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  


The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to an increased 
evaluation for adhesions of the 
peritoneum with irritable bowel syndrome.  

In this regard, the RO should document 
its consideration of the applicability of 
the criteria of 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, and (2000), as warranted.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

